                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG


MARY GARRETT,

               Plaintiff,

v.                                            Civ. Action No. 1:19-CV-69
                                                          (Kleeh)

WAL-MART STORES, INC.,

               Defendant.


           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO. 28], DENYING AS MOOT DEFENDANT’S
       PARTIAL MOTION TO DISMISS [ECF NO. 10], GRANTING PARTIAL
         MOTION TO DISMISS AMENDED COMPLAINT [ECF NO. 21] AND
                 DENYING MOTION TO STRIKE [ECF NO. 21]

       Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi [ECF No.

28].    The R&R recommends that the Court deny Defendant’s Partial

Motion to Dismiss Plaintiff’s Complaint [ECF No. 10] and Motion to

Strike [ECF No. 21] as moot, grant Defendant’s Partial Motion to

Dismiss Plaintiff’s Amended Complaint [ECF No. 21], and deny

Defendant’s Motion to Strike as to the Amended Complaint [ECF No.

21]. For the reasons discussed herein, the Court adopts the R&R.

                              I.      BACKGROUND

       On March 29, 2018, Plaintiff, Mary Garrett (“Plaintiff”),

filed    her    Complaint   against   Defendant,   Wal-Mart   Stores,   Inc.

(“Defendant”), alleging violations of Title VII of the Civil Rights


                                        1
GARRETT v. WAL-MART STORES, INC.                                   1:19-CV-69

             MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION [ECF NO. 28], DENYING AS MOOT DEFENDANT’S
         PARTIAL MOTION TO DISMISS [ECF NO. 10], GRANTING PARTIAL
           MOTION TO DISMISS AMENDED COMPLAINT [ECF NO. 21] AND
                   DENYING MOTION TO STRIKE [ECF NO. 21]
Act of 1964 [ECF No. 1]. Specifically, Plaintiff alleged disparate

treatment regarding not only her compensation but also promotion

decisions. She also claimed an alleged disparate impact of certain

Wal-Mart      policies     and       practices       against     female    employees’

compensation and promotional opportunities.                      Defendant filed a

Motion to Dismiss and Motion to Strike Immaterial Allegations [ECF

No.    10].    In   that      motion,       Defendant    contended,       inter   alia,

Plaintiff failed to exhaust her administrative remedies regarding

her pay discrimination and disparate impact claims and failed to

state a claim upon which relief can be granted on the same claims.

Defendant     likewise        requested      the     irrelevant     allegations      be

stricken.

       Thereafter, on June 11, 2019, Plaintiff filed her Amended

Complaint      again     alleging       gender-based           disparate    treatment

concerning her compensation and promotional opportunities [ECF No.

18].    She also claimed Defendant’s policies and practices had a

disparate     impact     on    her    and    other    similarly-situated          female

employees with respect to pay and promotions.                   She further alleged

she was a former member of the Dukes class action against Defendant

Wal-Mart Stores, Inc. previously filed in the Northern District of

California. Plaintiff claimed that she timely filed an EEOC Charge

of Discrimination on May 25, 2012 after that class action was

                                             2
GARRETT v. WAL-MART STORES, INC.                       1:19-CV-69

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO. 28], DENYING AS MOOT DEFENDANT’S
       PARTIAL MOTION TO DISMISS [ECF NO. 10], GRANTING PARTIAL
         MOTION TO DISMISS AMENDED COMPLAINT [ECF NO. 21] AND
                 DENYING MOTION TO STRIKE [ECF NO. 21]
dismissed.      Plaintiff alleged she received her Right to Sue letter

on March 26, 2019.

     Defendant filed its Partial Motion to Dismiss Plaintiff’s

Amended Complaint and to Strike Immaterial Allegations in response

[ECF No. 21].        Therein, Defendant argued Plaintiff failed to

exhaust   her    administrative   remedies   with   respect   to    any   pay

discrimination claim and any disparate impact claim and failed to

state a claim upon which relief could be granted for her disparate

impact allegation.       It further requested certain allegations be

stricken.       In response, Plaintiff conceded she had failed to

exhaust administrative remedies for any pay discrimination claim.

     Pursuant to 28 U.S.C. § 636 and the Court’s local rules, the

Court referred the initial Partial Motion to Dismiss and to Strike

Immaterial Allegations to the Magistrate Judge on May 30, 2019

[ECF No. 14]. The Magistrate Judge also considered the Partial

Motion to Dismiss and Strike Immaterial Allegations in response to

the Amended Complaint.      The Motion was fully briefed.          On August

7, 2019, the Magistrate Judge entered the R&R [ECF No. 28].




                                    3
GARRETT v. WAL-MART STORES, INC.                           1:19-CV-69

             MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION [ECF NO. 28], DENYING AS MOOT DEFENDANT’S
         PARTIAL MOTION TO DISMISS [ECF NO. 10], GRANTING PARTIAL
           MOTION TO DISMISS AMENDED COMPLAINT [ECF NO. 21] AND
                   DENYING MOTION TO STRIKE [ECF NO. 21]
                             II.    DISCUSSION

      The R&R recommended that the Court grant Defendant’s Partial

Motion to Dismiss Plaintiff’s Amended Complaint.                 It further

recommended the Partial Motion to Dismiss Plaintiff’s Complaint

and   Motion   to   Strike   be    denied   as    moot.   Lastly,   the    R&R

recommended the Motion to Strike with respect to the Amended

Complaint be denied.         It informed the parties that they had

fourteen (14) days from the date of filing of the R&R to file

“specific written objections, identifying the portions of the

Report and Recommendation to which objection is made, and the basis

of such objection.”     It further warned them that the “[f]ailure to

file written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the Circuit Court of Appeals.”            All counsel of record received

notice of the R&R being filed via the Court’s CM/ECF system at

11:59 a.m. on August 7, 2019.          To date, no objections have been

filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.    28 U.S.C. § 636(b)(1)(C).        Otherwise, “the Court may adopt,

without     explanation,      any      of        the   magistrate       judge’s

recommendations” to which there are no objections.           Dellarcirprete

                                      4
GARRETT v. WAL-MART STORES, INC.                         1:19-CV-69

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO. 28], DENYING AS MOOT DEFENDANT’S
       PARTIAL MOTION TO DISMISS [ECF NO. 10], GRANTING PARTIAL
         MOTION TO DISMISS AMENDED COMPLAINT [ECF NO. 21] AND
                 DENYING MOTION TO STRIKE [ECF NO. 21]
v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).            Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.          See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                              III. CONCLUSION

     Because    no   party   has   objected,    the   Court   is   under   no

obligation to conduct a de novo review.         Regardless, the Court has

undertaken a full review of the R&R and finds it thorough, well-

reasoned and exhaustive. The Court certainly finds no clear error.

Therefore, the Court ADOPTS the R&R in its entirety [ECF No. 28].

Defendant’s Partial Motion to Dismiss the Amended Complaint [ECF

No. 21] is GRANTED.          Defendant’s Motion to Strike Immaterial

Allegations as it pertains to the Amended Complaint [ECF NO. 21]

is DENIED.     Defendant’s Partial Motion to Dismiss and to Strike

Immaterial Allegations [ECF NO. 10] is DENIED AS MOOT.

     As the R&R notes, the lone remaining claim in this matter is

the disparate promotional treatment claim.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record as provided in the Administrative Procedures for




                                     5
GARRETT v. WAL-MART STORES, INC.                     1:19-CV-69

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION [ECF NO. 28], DENYING AS MOOT DEFENDANT’S
       PARTIAL MOTION TO DISMISS [ECF NO. 10], GRANTING PARTIAL
         MOTION TO DISMISS AMENDED COMPLAINT [ECF NO. 21] AND
                 DENYING MOTION TO STRIKE [ECF NO. 21]
Electronic Case Filing in the United States District Court for the

Northern District of West Virginia.

DATED: March 19, 2020

                                   ____________________________
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     6
